Title: From Thomas Jefferson to Thomas Barclay, 31 August 1786
From: Jefferson, Thomas
To: Barclay, Thomas



My Dear Sir
Paris Aug. 31. 1786.

The incertainty of getting a letter to you while on the other side of the Mediterranean prevented my writing to you and the rather as no circumstance occurred which rendered it necessary for Mr. Adams and myself to make any change in our plan. The instructions given you having been jointly agreed on, and being, before this, executed, I have no matter, even now, for an official letter. I have written to Mr. Adams a proposition to avail ourselves of your kind offer to go to Algiers, where, as you will have heard before you receive this, Mr. Lambe’s efforts have failed. Mr. Adams having gone to the Hague to exchange the ratifications of the Prussian treaty, and to take his leave of their high-mightinesses, which he had never yet done, will occasion a delay in the conveiance of my letter. I expect an answer however shortly and you shall immediately know what it is. In the mean time I think it so probable he will concur with me, that I would wish you to remain in Spain till you receive a definitive letter on the subject. Having, as I before mentioned, nothing official to write you, I will acknolege the receipt of your letters from Madrid Apr. 10. Cadiz May 23. and 26. Mogadore June 10. Marocco June 26. and July 16 and proceed to give you such news as I imagine will be interesting to you. And first of all Mrs. Barclay and your family are in good health. I have American letters and papers to the 16th. of July. The impost is not yet given by N. York in an admissible form; when they shall have given it as they should do it will remain for the two or three states who have coupled together the impost and supplementary funds to uncouple them. Pennsylvania, one of these, has refused to do this, saying that if they permit the Impost to take effect alone, the other states seeing the foreign debts provided for, will be less likely to grant the supplementary funds on which the domestic debts are principally to rely. The Commercial convention proposed by Virginia  takes place. It’s object is to prepare an article for defining the powers which Congress shall have over our Commerce. Maryland, thinking Congress itself might as well propose this article, did not name members to the Convention, but as she was a friend to the main object she will probably either name members, or accede to what the Convention shall do. The purchases of Indian lands are completed, and treaties made with them. Some lawless individuals among them have committed hostilities at Kentuckey; but they are disavowed by their nations. The Creeks alone, as a nation, have commenced war in a more serious form. As they are between the Spaniards and us, it has been much believed that they were spirited on by the Spaniards. I have a different opinion of the wisdom of that nation. Because if the Spaniards really apprehend danger to their possessions from us at some future day, and from that apprehension might wish us annihilated, they must be sensible we cannot be annihilated. They have therefore but one or two plans to follow, either to prevent our growth, by making open and eternal war on us, or to cultivate our friendship and endeavor to bind us by ties of gratitude. The former plan is neither consistent with their spirit, nor could it possibly succeed. It would only hasten the events it would propose to prevent or retard. Conciliation then is the most probable plan; it is the most likely to have effect, and I think, from the conduct of that court towards us, it is the plan they have adopted. The instigating the Indians to make war on us therefore, is inconsistent with this plan. It would be at the same time impotent and irritating and, in my judgment, I clear them of it.—The Assembly of Pensylva. has refused to repeal the law which had taken away the charter of the bank. Promotions are Telfair Governor of Georgia, Collins of Rho. isld. S. Huntington of Connecticut and Genl. Sullivan of N. Hampshire. Remarkeable deaths are Generals Greene, McDougal and Williamson, Mrs. Wilson and Mrs. Clarkson, the former the wife of the member of Congress, the latter of the Gentleman who came to France in 1784.—To these we must add in Europe the death of the k. of Prussia. The council here have ordered the Farmers general, during their contract with Mr. Morris, to purchase over and above that, 12, or 15,000 hhds. of tobacco from individual merchants who shall bring it in French or American vessels, at 38.₶ 36.₶ and 34.₶ the quintal for 1st. 2d. and 3d. qualities.—Expecting shortly to address you again I close here with my compliments to Colo. Franks and assurances to yourself of the perfect esteem with which  I have the honour to be, Dear Sir, your most obedient humble servt.,

Th: Jefferson

